Citation Nr: 0301150	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from July 1946 to April 
1949.  He died in October 1994.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1997 rating 
decision by the Manila, Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This case was previously before the Board, and on January 
11, 1999, the Board issued a decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's 
January 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court), which on September 7, 
2000 issued a memorandum decision that affirmed the 
Board's January 11, 1999 decision.  However, by Order 
dated December 20, 2000, the Court withdrew its September 
7, 2000 decision and vacated the Board's January 11, 1999 
decision.

The Court's December 20, 2000 Order noted that a remand 
was required due to the recent enactment of the Veterans 
Claims Assistance Act of 2000.  In light of the Court's 
Order, and in order to ensure compliance with the Veterans 
Claims Assistance Act of 2000, in September 2001 the Board 
remanded the case for additional development.  The case 
has been returned to the Board and is ready for further 
review.

                        
FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he 
died on October [redacted], 1994, of pulmonary tuberculosis 
(minimal) and bronchial asthma.

2.  Neither pulmonary tuberculosis nor bronchial asthma 
was present during the veteran's service or for many years 
thereafter, and pulmonary tuberculosis and bronchial 
asthma are not otherwise shown to be related to the 
veteran's military service or to any incident during 
service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The Board finds 
that the RO decisions provided to the appellant in this 
case have notified her of all regulations pertinent to 
service connection for the cause of death claims, informed 
her of the reasons for which it had denied her claim, and 
provided her additional opportunities to present evidence 
and argument in support of her claim.  Further, the Board 
notes that the claims file contains relevant service and 
post-service medical records, including a September 2002 
opinion from a VA examiner that addressed the appellant's 
contentions in this case.

In August 1997 the RO sent letters to a private hospital 
and physician (identified by the appellant) requesting 
copies of any of the veteran's medical records that might 
be present.  In September 1997 the private hospital 
indicated that the veteran had been treated in June 1991 
for cardiovascular disease and a thrombosis with right-
sided hemiparesis; no clinical records were available.  
The letter sent to the private physician was returned due 
to an insufficient address.

In a statement received in March 2000, the appellant 
essentially indicated that the RO had failed to contact 
the veteran's private physician.  However, in a statement 
received in April 2002, the appellant stated that such 
records had already been submitted and she specifically 
requested that the case be adjudicated based on the 
evidence already of record.  As such, the appellant has 
not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the 
denial of her claim.  Further, in November 2001 and June 
2002 letters the appellant was notified of the evidence 
she could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either a principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  A service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to the death, it must be shown that 
it contributed substantially or materially, that it 
combined to cause death or that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service incurrence will be presumed for tuberculosis (for 
veterans having 90 days or more of wartime service or 
service after January 31, 1946) if manifest to a 
compensable degree within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A diagnosis of active pulmonary 
tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not accepted 
to show the disease was initially manifested after 
discharge from active service unless confirmed by 
acceptable clinic, X-ray, or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in 
October 1994 of pulmonary tuberculosis and bronchial 
asthma, neither of which were present during service or 
for many years thereafter.  The veteran's April 1949 
service separation physical reflects that examination of 
the lungs revealed no significant abnormalities; X-rays of 
the chest and lungs also revealed no significant 
abnormalities.

The file contains no medical evidence of record supporting 
a causal connection between the veteran's cause of death 
and his military service.  Instead, there is a medical 
opinion from a VA physician (September 2002) to the 
contrary essentially stating that the veteran's death 
could not be attributed to service.  Further, as there is 
no evidence that the veteran was diagnosed with pulmonary 
tuberculosis within three years of his active service, 
entitlement to service connection for the cause of the 
veteran's death under the presumptive provisions (38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309) is not for application in this case.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service.  
As the appellant is not a medical expert, however, she is 
not competent to offer an opinion regarding any medical 
causation leading to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the 
Board is compelled to find that the preponderance of the 
evidence is against entitlement to service connection for 
the cause of the veteran's death.

In reviewing the foregoing, the Board has been cognizant 
of the "benefit of the doubt" rule, but there is not such 
an approximate balance of the positive evidence and the 
negative evidence to otherwise permit a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.		
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

